Citation Nr: 0202094	
Decision Date: 03/05/02    Archive Date: 03/15/02

DOCKET NO.  01-08 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Lawrence D. Levin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

Prior to his death on November [redacted], 1999, the veteran had 
served on active duty from November 1965 to November 1967.  
This appeal is being pursued by the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
2000 by the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (ROIC), denying the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death.  An appeal followed, and in a VA Form 9, 
Appeal to the Board of Veterans' Appeals, filed in September 
2001, the appellant specifically requested a Board hearing in 
Washington, DC.  Received by the Board on February 19, 2002, 
was the appellant's request for a videoconference hearing.  

Based on the foregoing, and in the interests of preserving 
the appellant's right to due process of law, this matter is 
REMANDED to the ROIC for the following action:

The appellant should be scheduled for a 
videoconference hearing before the Board 
at the ROIC in Philadelphia, 
Pennsylvania, in accordance with her 
request therefor, as received by the 
Board on February 19, 2002.

No other action by the appellant is necessary until he is so 
notified. 

The Board does not intimate any opinion as to the merits of 
the issue presented by this appeal, either favorable or 
unfavorable, at this time.  The appellant is free to submit 
additional evidence and argument in connection with her 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




